Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 1, the term “Arrangement for accumulation” is deleted and replaced by --An arrangement for accumulation--.
In claim 25, line 2, the term “each the pipe” is deleted and replaced by --each of the at least one vertical pipe--.
In claim 26, line 2, the term “the vertical pipe” is deleted and replaced by --the at least one vertical pipe--.
In claim 27, line 2, the term “the vertical pipe” is deleted and replaced by --the at least one vertical pipe--.

Reasons for Allowance
Claims 8-12, 14-20, and 22-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose a water evacuation unit including a docking station; a water collection tray to be docked within the docking station; the water collection tray removing defrosted or condensed water from a refrigeration or cooling unit; a discharge valve in communication with the vertical pipe; a vacuum pump; an air inlet nozzle provided in a drainage pipe at a bottom of the water collection tray; the control unit operable to control the discharge valve based on a water level in the water collection tray.

The closest prior art of record, Lefebvre (US 5562003 A), discloses all of the other limitations required by the claim. Illustratively, an arrangement for accumulation and evacuation of water, the arrangement comprising (Fig. 1-4) at least one water evacuation unit, the at least one water evacuation unit including a docking station #6 and a water collection tray #4, at least one vertical pipe #10 extending from the at least one water evacuation unit (see Fig. 1); the at least one vertical pipe comprising an air conduit inlet opening (see opening of pipe #10 at the outlet of #6: when condensed water is low or when there is no condensed water, air clearly flows through said opening); at least one pump #9; a control unit #8, and at least one water level switch or sensor #7a-b (see at least col. 3, L 4-23). Von Palffy (US 6305403 B1) teaches the addition of a valve to a conduit to regulate a flow thereon. The combination of Lefebvre and Von Palffy does not disclose the arrangement as claimed in claim 8. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Lefebvre and Von Palffy to incorporate the aforementioned limitations. In fact, any change to the structure of Lefebvre will undoubtedly change its principle of operation (especially since the pump of Lefebvre does not operate to create a vacuum), in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763